Citation Nr: 1127856	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric or mental disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from July 1973 to June 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2008 and again in August 2009, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran has PTSD that is related to a verified in-service stressor involving personal sexual assault.


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting the claim, it is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In personal-assault cases, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  Manual M21-1MR, Part III, 5.14c(8), (9); Patton v. West, 12 Vet. App. 272 (1999).  

Service Connection Analysis

The Veteran contends that he was sexually assaulted while in the service in 1974, and that this eventually resulted in PTSD.  The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed PTSD stressor is related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board finds that the weight of the evidence demonstrates that the Veteran has PTSD.  While there are conflicting clinical findings on this point, the Veteran has carried a PTSD diagnosis by VA clinicians since June 2003.  While there are numerous evaluations that do not include a diagnosis of PTSD, there are essentially only two that approach the question from the standpoint of ruling PTSD in or out.  

A May 2005 VA PTSD consultation report reflects the conclusion that the Veteran does not meet the criteria to diagnose PTSD; however, the May 2005 VA PTSD examination report is internally inconsistent.  Notably, the conclusion that the Veteran did not meet the criteria for a DSM-IV PTSD diagnosis was based on the examiner's acceptance that the Veteran was not exposed to a traumatic event during service; however, in the diagnostic impression portion of the report, the examiner entered that the Veteran experienced fondling in the military.  The placement of the finding that the Veteran experienced fondling in the military as a diagnostic impression, rendered in the context of the Veteran's report of having experienced a sexual assault in service in 1974, with subsequent reported anger (going "ballistic"), directly contradicts the finding that there was no event in service that involved threatened serious injury to the physical integrity of self and that the Veteran's response did not involve intense fear, helplessness, or horror.  This inconsistency was not resolved or even acknowledged by the examiner.  

In addition, the examiner noted that scores similar to the Veteran's on the Mississippi Combat Scale have been shown to identify PTSD 90 percent of the time.  However, this conflicts with his conclusion that the Veteran does not have PTSD, and the examiner did not explain this.  The examiner also noted that psychological testing did not indicate intrusive thoughts; however, he also found that the Veteran met the DSM-IV re-experiencing criteria, as indicated by his reports of dreams, and intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Indeed, intrusive thoughts is not a among the DSM-IV categories for diagnosing PTSD.  

In contrast, the April 2010 VA examiner found that the Veteran does have PTSD, in addition to Major Depression.  Regarding PTSD, the examiner reasoned that the Veteran has intrusive recollections of the in-service stressor; he continues to have distressing dreams, psychological distress at exposure to cues, and has physiological reactivity on exposure to cues.  The examiner further noted that the Veteran does the best he can to avoid thoughts or feelings, and that he used alcohol and drugs at other times in his life to avoid thoughts or feelings.  He attempts to avoid activities, places, and people in prison; he experiences detachment and estrangement from others, as well as restricted range of affect.  The examiner also found that the Veteran experiences hyperarousal, difficulty falling and staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner opined that all diagnostic criteria were met.  

The Board acknowledges some notes of caution by the April 2010 examiner.  Using the Minnesota Multiphasic Personality Inventory, the Veteran's profile appeared to be somewhat exaggerated, although the examiner found this to be not uncommon among Veterans with PTSD.  While he noted that results of the evaluation were bordering on invalid, the pattern of responses that he obtained was again found to be not uncommon among Veterans.  The examiner noted some exaggeration present in the profile, but found that it does not seem to reach the level of malingering.  The Veteran was also assessed with the Structured Interview of Reported Symptoms on which the Veteran had moderately elevated scores on the scale measuring common psychiatric problems, rarely occurring simultaneously.  He also had moderately elevated scores on the scale measuring symptoms that untrained individuals are more likely to associate with everyday problems or maladjustment, rather than major mental illness, and on the scale that measures symptoms endorsed in an extreme or unbearable severity.  This combination of elevated scores was found by the examiner to be characteristic of individuals who are feigning a mental disorder and are rarely seen in clients responding truthfully and fully.  However, the examiner found that no score was elevated in the definite range of scores that would indicate feigning a mental illness.  The examiner opined that a diagnosis of PTSD is valid in this case.  

In contrast to the inconsistencies in the May 2005 report, the April 2010 examiner addressed these issues directly, and provided an explanation as to why the diagnosis was still valid.  Of course, the Board is not competent to interpret the results of psychiatric testing; therefore, the examiner's conclusion that the diagnosis of PTSD is valid is the only competent evidence regarding the test results he discussed.  The Board simply notes that even if exaggeration of symptoms on clinical testing is suggested, this does not necessarily mean that the Veteran's account is untrue, or that he does not have PTSD.  When considered as a whole, the April 2010 examination report appears more internally consistent and better reasoned and supported than the May 2005 report.  For these reasons, the Board adopts the conclusion of the April 2010 examiner that the Veteran has PTSD that is related to his reported in-service stressor.  

As noted above, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  The Board finds that the record contains credible supporting evidence that the claimed in-service stressor actually occurred.  The primary support for this comes again from a clinical opinion by the VA examiner in April 2010.  According to the examiner, given the records in the C-file, "it seems reasonable to concede that he was sexually assaulted in the military."  He further found that behaviors described by the Veteran subsequent to the alleged rape, are similar to those reported by many veterans who have suffered military sexual trauma, be they female or male.  He noted certain disciplinary infractions including altercations with law enforcement in the military, as set out in service personnel records, in addition to post-military problems resulting from use of substances, as well as promiscuity with consequent venereal diseases, and found that these behaviors are similar to reports given by veterans with military sexual trauma.  

Also supportive of the Veteran's assertion is the fact that the Veteran gave an affirmative response to a military sexual trauma screen in June 2002, reporting that he had experienced such a trauma.  Significant to the Board, this was three years prior to the Veteran filing his claim for PTSD, and thus there appears to have been no secondary motive in his report, such as obtaining monetary compensation.  The Board also notes that the various tellings of the in-service incident have been consistent, with little variation in pertinent details, despite the Veteran's assertion that he was not fully conscious during part of the assault.  

In sum, the record contains evidence that supports and does not contradict the Veteran's account, and the Board accepts it as true.  The Board therefore finds that service connection for PTSD is in order.  As noted above, the April 2010 examiner also provided a diagnosis of Major Depression.  As she did not distinguish this diagnosis or any associated symptomatology from the diagnosis of PTSD, the Board finds that both diagnoses are to be considered part of the service-connected disability.  If it is not possible to distinguish the effects of service-connected and non-service- connected disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).


ORDER

Service connection for PTSD is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


